            Case 2:18-cv-02187-CFK Document 30 Filed 02/05/19 Page 1 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                    │ Case No. 2:18-cv-02187-CFK
                                                 │
                                                 │ Hon. CHAD F. KENNEY
                                                 │
                Plaintiff,                       │
       v.                                        │
ARETE FINANCIAL GROUP et al                      │
                                                 │
                                                 │
                Defendant.                       │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


              MOTION TO ENFORCE SETTLEMENT AND FOR SANCTIONS



       Counsel for Plaintiff respectfully moves this honorable Court to enforce the settlement and

compel Defendant to pay the $7,750.00 dollars that Defendant agreed to pay. To date Defendant

has not paid the money even though the agreement was made on the record and was the reduced

to writing was fully signed. The settlement was agreed to, on the record, on 12/14/2018, before the

honorable Judge Chad Kenney. As of 2/5/2019 Plaintiff has not received one penny of the agreed

upon $7,500.00 dollars.

       Counsel for Plaintiff has spent approximately three hours attempting to resolve this in

regards to emails and phone calls to Defense Counsel and discussing the situation with his client

and researching how to proceed. Accordingly, Plaintiff’s Counsel requests that Defendant be


                                                1
         Case 2:18-cv-02187-CFK Document 30 Filed 02/05/19 Page 2 of 4



sanctioned an amount of money of $900.00 which is consistent with three hours of Counsel’s work

at his standard hourly rate of $300.00 per hour.



                                             RESPECTFULLY SUBMITTED,

                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton

                              Certificate of Service
I, Bryan Anthony Reo, do hereby certify and affirm that a true and accurate copy of the foregoing
document was submitted to the Court’s Electronic Filing System on February 5, 2019, which
should serve said document upon all attorneys of record for the instant civil action:


                                             /s/ BRYAN ANTHONY REO_________
                                             REO LAW LLC
                                             By: Bryan Anthony Reo (#0097470)
                                             P.O. Box 5100
                                             Mentor, OH 44061
                                             (Business): (216) 505-0811
                                             (Mobile): (440) 313-5893
                                             (E): Reo@ReoLaw.org
                                             Attorney for Plaintiff James Shelton




                                                   2
            Case 2:18-cv-02187-CFK Document 30 Filed 02/05/19 Page 3 of 4



                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

JAMES SHELTON                                     │ Case No. 2:18-cv-02187-CFK
                                                  │
                                                  │ Hon. CHAD F. KENNEY
                                                  │
                Plaintiff,                        │
       v.                                         │
ARETE FINANCIAL GROUP et al                       │
                                                  │
                                                  │
                Defendant.                        │

REO LAW, LLC
By: Bryan Anthony Reo
P.O. Box 5100
Mentor, OH 44061
(Business): (216) 505-0811
(Mobile): (440) 313-5893
(E): Reo@ReoLaw.org
Attorney for James Shelton


                        ORDER GRANTING MOTION TO ENFORCE
                          SETTLEMENT AND FOR SANCTIONS



       THIS MATTER came to be considered by the Court pursuant to the Plaintiff’s Motion to
Enforce Settlement and For Sanctions filed by Plaintiff in the above-captioned cause. The Court
having considered the Motion and being fully advised of the premises, it is, therefore,


       ORDERED and ADJUDGED:
       1.         That the Plaintiff’s Motion to Enforce Settlement is hereby granted.
       2.         Defendant shall deliver or cause to be delivered, to Plaintiff’s Counsel, $7,750.00
                  dollars in the form of a check made payable to Reo Law LLC IOLTA, within
                  ____ days from the date of the entry of this order.
       3.         Additionally, Defendant is hereby sanctioned an amount of ________ payable to
                  Plaintiff’s Counsel in the form of a check made payable to Bryan Anthony Reo.


                                                 3
        Case 2:18-cv-02187-CFK Document 30 Filed 02/05/19 Page 4 of 4




      DONE AND ORDERED in Pennsylvania, Eastern District of Pennsylvania, this ____ day
of __________, 2019.


      ___________________________________
      CHAD F. KENNEY , JUDGE- UNITED STATES DISTRICT COURT EASTERN
DISTRICT OF PENNSYLVANIA
      Copies to:
      Bryan Anthony Reo
      Clay Morrow
      Norman Valz




                                          4
